DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/28/2021 was filed after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Altmaier et al. (US. Patent App. Pub. No. 2010/0274848, “Altmaier,” hereinafter) in view of Ignatchenko (US. Patent App. Pub. No. 2018/0234341).
As per claim 1, as shown in Fig. 1, Altmaier teaches a virtual world construction system comprising: 
a user terminal (client node 12) including an operation information transmission unit (communication application 28 in conjunction with processor 24), including one or more processors, for transmitting operation information (¶ [58]) in a virtual world (¶ [62], e.g., a virtual chat room, a virtual art gallery, a virtual concert hall, a virtual auditorium, a virtual conference room, and a virtual club house), and a display  for displaying video information obtained by rendering the virtual world (¶ [57], I/O hardware 26 including a display); 
a plurality of servers each including a computation unit including one or more processors (impliedly included as shown in Fig. 1 referring to ¶ [37], and Fig. 22), for performing computation processing regarding a virtual world based on operation information received from the user terminal, and a rendering processing unit, including one or more processors, for generating video information by rendering the virtual world computed by the computation unit, and for transmitting the video information to the user terminal (¶ [58], [60], and [62]); and 
a proxy that is located on a communication path between the user terminal and the servers, and is configured to relay operation information and video information (¶ [181-182]), and a video integration unit, including one or more processors, for transmitting timing information regarding the timing of rendering to the plurality of servers, and for transmitting video information received from at least one of the servers, to the user terminal (¶ [145]), and the rendering processing unit of each of the servers is configured to perform rendering processing and video information transmission processing based on timing information received from the proxy (¶ [239] and [243] referring back to ¶ [60]).  
Altmaier does not expressly teach wherein the proxy includes an operation information duplication unit, including one or more processors, for transmitting operation information received from the user terminal, to the plurality of servers, by duplicating the operation information. 
However, Ignatchenko teaches a similar method of communicating video information (such as game application) between user and server (¶ [77]) including proxy such as intermediate proxy shown in Fig. 1J (¶ [76]) wherein the proxy includes an operation information duplication unit, including one or more processors, for transmitting operation information received from the user terminal, to the plurality of servers, by duplicating the operation information (Fig. 3A-B, ¶ [308]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method as taught by Ignatchenko as addressed above into the method as taught by Altmaier as addressed above, the advantage is to provide user experience with optimal reliability, efficiency, and latency (¶ [6]).
As per claim 2, the combined Altmaier-Ignatchenko also teaches wherein the video integration unit of the proxy is configured to adjust rendering timing based on video information received from the servers, and to transmit information regarding the adjusted timing to the servers (Altmaier, ¶ [212-214], Fig. 21).  
As per claim 3, as addressed, the combined Altmaier-Ignatchenko impliedly teaches wherein the video integration unit of the proxy is configured to transmit timing information to the plurality of servers (addressed in claim 1) to alternatingly receive pieces of video information from the plurality of servers, and sequentially to transmit the pieces of video information received from the plurality of servers to the user terminal (Ignatchenko, ¶ [230], possibly re-connecting with another server).  
As per claim 4, the combined Altmaier-Ignatchenko also impliedly teaches wherein the video integration unit of the proxy is configured to transmit, to the user terminal, a piece of video information received from a server that is located near the proxy in terms of communication distance, from among the pieces of video information received from the plurality of servers (Ignatchenko, Fig. 3B, i.e. reply packets from the server to the user via the proxy described in ¶ [314]. The distance is interpreted as the concept of “last mile” described in ¶ [3]). Thus, claim 4 would have been obvious over the combined references for the reason above.
As per claim 5, the combined Altmaier-Ignatchenko substantially teaches wherein the video integration unit of the proxy is configured to evaluate the quality of communication between the proxy and each of the plurality of servers based on pieces of video information received from the plurality of servers, and to transmit, to the user terminal, a piece of video information received from a highly-evaluated server, from among the pieces of video information received from the plurality of servers (Ignatchenko, ¶ [230], by examining “connection quality” packet to adjust the potential issues).  Thus, claim 5 would have been obvious over the combined references for the reason above.
wherein, upon being unable to receive video information from a server from which video information is transmitted to the user terminal, the video integration unit of the proxy is configured to transmit video information received from another server to the user terminal (Ignatchenko, ¶ [230], i.e. re-connect with another server). Thus, claim 6 would have been obvious over the combined references for the reason above.
Claim 7, which is similar in scope to claim 1 as addressed above, is thus rejected under the same rationale.
Claim 8, which is similar in scope to claim 2 as addressed above, is thus rejected under the same rationale.
Claim 9, which is similar in scope to claim 3 as addressed above, is thus rejected under the same rationale.
Claim 10, which is similar in scope to claim 4 as addressed above, is thus rejected under the same rationale.
Claim 11, which is similar in scope to claim 5 as addressed above, is thus rejected under the same rationale.
Claim 12, which is similar in scope to claim 6 as addressed above, is thus rejected under the same rationale.





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hau H. Nguyen whose telephone number is: 571-272-7787.  The examiner can normally be reached on MON-FRI from 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.
The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HAU H NGUYEN/Primary Examiner, Art Unit 2611